Citation Nr: 1235952	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  10-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to a higher initial evaluation for recurrent urethral stricture corrected via operative anterior urethroplasty with prepucial overlay, evaluated as 10 percent disabling from September 22, 2007 to March 16, 2009, as 30 percent disabling from March 17, 2009 to April 15, 2009, and as 10 percent disabling from April 16, 2009.

2.  Entitlement to an initial separate evaluation for residuals of an urethroplasty scar.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel

INTRODUCTION

The Veteran served on active duty in the Navy from March 1982 to March 1986.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2009 and February 2010 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Veteran's claim for an increased disability rating for his urethral stricture raises the matter of entitlement to a separate disability rating for residuals of a scar resulting from the service-connected status post urethroscopy.  While this issue was not addressed by the RO, there is ample evidence of record to adjudicate the claim.  Thus, the appeal has been recharacterized, as is stated on the preceding title page.  

FINDINGS OF FACT

1.  From September 22, 2007 to March 16, 2009, the Veteran's urethral stricture was not manifested by the wearing of absorbent materials which had to be changed less than two times a day, daytime voiding interval between one and two hours, or awakening to void three to four times per night. 

2.  From March 17, 2009 to April 15, 2009, the Veteran's urethral stricture was not manifested by the wearing of absorbent materials which had to be changed 2-4 times per day, daytime voiding interval less than one hour, or awakening to void five or more times per night.

3.  From April 16, 2009, the Veteran's urethral stricture has not been manifested by the wearing of absorbent materials which must be changed less than two times a day, daytime voiding interval between one and two hours, or awakening to void three to four times per night. 

4.  The competent evidence of record shows that, throughout the appeal period, the Veteran has had a residual urethroplasty scar that is well healed, does not cover an area of 6 square inches or greater, and is not unstable or painful upon examination but is manifested by limitation of function and penile pain.  
CONCLUSIONS OF LAW

1.  From September 22, 2007 to March 16, 2009, the criteria for an initial evaluation in excess of 10 percent for service-connected recurrent urethral stricture corrected via operative anterior urethroplasty with prepucial overlay have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.115b, Diagnostic Code (DC) 7518 (2011). 

2.  From March 17, 2009 to April 15, 2009, the criteria for an initial evaluation in excess of 30 percent for service-connected recurrent urethral stricture corrected via operative anterior urethroplasty with prepucial overlay have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.115b, DC 7518 (2011). 

3.  From April 16, 2009, the criteria for an initial evaluation in excess of 10 percent for service-connected recurrent urethral stricture corrected via operative anterior urethroplasty with prepucial overlay have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.20, 4.115b, DC 7518 (2011). 

4.  The criteria for an initial separate evaluation of 20 percent for residuals of an urethroplasty scar, but no more than 20 percent, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 4.1 - 4.7, 4.118, DCs 7805, 7899-7822 (prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for a higher initial evaluation for the service-connected urethral stricture disability, service connection has been granted.  That claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the rating assigned to the now service-connected disability. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained VA treatment records; afforded the Veteran physical examinations; and provided him the opportunity to give testimony before the Board, which he has declined.  The VA examinations are adequate for adjudication purposes.  The June 2009 and April 2011 examiners described in full the current manifestations of the Veteran's recurrent urethral stricture.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claim file, and he has not contended otherwise. 

There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006); Dingess/Hartman, 19 Vet. App. at 486; & Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  
II.  Increased Rating

The Veteran seeks a higher initial rating for his urethral stricture disability.  In this regard, the Board notes that disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97 (2011).

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In August 2009, the RO granted service connection for recurrent urethral stricture status post anterior urethroploasty with prepucial overlay and scar and assigned a noncompensable evaluation, effective September 22, 2007.  In February 2010, the RO increased the evaluation to 10 percent, effective September 22, 2007; assigned a 30 percent evaluation, effective March 17, 2009; and assigned a 10 percent evaluation, effective April 16, 2009.  

The Veteran's service-connected disability is rated under DCs 7804-7518.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 

The rating criteria for evaluating urethral stricture require that it be rated as voiding dysfunction.  Voiding dysfunctions should be rated as urine leakage, urinary frequency, or obstructed voiding.  Urine leakage requiring the wearing of absorbent materials which must be changed less than two times per day warrants a 20 percent disability rating.  Urinary frequency resulting in daytime voiding interval between one and two hours, or; awakening to void three to four times per night warrants a 20 percent rating.  Urinary retention requiring intermittent or continuous catheterization warrants a 30 percent rating.  38 C.F.R. § 4.115b, DC 7518.  

Other potentially applicable diagnostic codes include the rating code for urinary tract infection, which allows for a rating under the renal dysfunction criteria if poor renal function is present.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year), and/or requiring continuous intensive management.  Id.

Here, the Veteran filed his current claim in September 2007, and during the pendency of it, an amendment was made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. § 4.118, DCs 7800 to 7805 (2011)).  Generally, in a claim for an increased rating, the Board considers both the former and current schedular where the rating criteria are amended during the course of an appeal.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  However, the amended regulations effective October 2008 are only applicable to claims received on or after October 23, 2008, or if the Veteran requests review under the clarified criteria, which is not the case in the current claim.  See 73 Fed. Reg. 54708  (Sept. 23, 2008).  Therefore, the amended regulations (effective October 2008) will not be addressed in the present decision.

Initially, the Board notes that DC 7800 is not applicable here because that criteria evaluates impairment resulting from disfigurement of the head, face, or neck (parts of the body not here at issue).  

Under DC 7801, effective prior to October 23, 2008, scars that are deep or that cause limited motion warrant a 10 percent evaluation for areas of at least 6 square inches; a 20 percent rating when they cover an area or areas at least 12 square inches, but less than 72 square inches; a 30 percent rating when they cover an area or areas at least 72 square inches, but less than 144 square inches; and a 40 percent rating for area or areas exceeding 144 square inches.  38 C.F.R. § 4.118.  A deep scar is one associated with underlying soft tissue damage.  Id., Note (2). 

Under DC 7802, scars that are superficial and do not cause limited motion warrant a maximum 10 percent rating when they cover an area of at least 144 square inches or more.  38 C.F.R. § 4.118.  Under DC 7803, scars that are superficial and unstable warrant a maximum 10 percent rating.  Id.  An unstable scar as one where there is frequent loss of covering of skin over the scar.  Id., Note (1).  Under DC 7804, scars that are superficial and painful on examination warrant a maximum 10 percent rating.  38 C.F.R. § 4.118.  A superficial scar is one not associated with underling soft tissue damage.  Id., Note (1).

DC 7805 provides for scars to be rated on limitation of function of the affected part.  38 C.F.R. § 4.118. 

Historically, the Veteran was treated for complaints of painless hematuria in September 1985 after sustaining blunt trauma to his penis.  A cystoscopy revealed urethral stricture with posterior urethritis behind the stricture.  The Veteran subsequently underwent dilation in December 1985. 

Post-service VA treatment records include a February 2008 hypertension note, which shows that the Veteran was not taking his antihypertensive medication on weekends.  He reported that the medication made him urinate "too much" and that he did not want to be "bothered" on the weekends.  

A February 2008 urology note shows that the Veteran complained of pain with voiding.  A uroflow study showed the average flow rate to be 6.1 cc per second.  There were no significant changes in his diurnal voiding pattern.  He denied any hematuria or urinary tract infection.  Physical examination of the penis was normal.  There was no induration of the urethra.  A retrograde urethrogram showed a mild narrowing of the anterior penile urethra.  

An April 2008 urology note shows that the Veteran complained of a slow, weak stream that was intermittent, especially in the morning, and straining to void.  He also reported pain with ejaculation.   A cystoscopy revealed a mild narrowing of the anterior penile urethra due to a stricture.  

In March 2009, the Veteran underwent an anterior urethroplasty with prepucial flap.  He used a foley catheter for two weeks afterwards.  Once the catheter was removed, the Veteran reported normal voiding with no urinary complaints.

An undated correspondence from a VA physician was received in March 2009.  The letter states that the Veteran had had a recurrence of his stricture that initially presented with a slow intermittent stream with pain at the area of his penis behind the glans with voiding, early in the morning, or with erections.  

An April 2009 retrograde urethrogram was normal with no residual stricture seen.  

In May 2009, the Veteran complained of tenderness involving the glans penis and reported a stretching sensation with erections.  No voiding problems were noted.  The Veteran was discharged from the urology clinic.  

A June 2009 statement from the Veteran's wife describes his sexual behavior as "not normal" and indicates that they rarely had sex.

The Veteran submitted to a VA genitourinary examination in June 2009.  He complained of intermittent tenderness involving his scar and the glans penis from the overlay, which the examiner noted was normal post-operative recovery.  He was able to have full erections and denied any dyspareunia.  He was able to have complete penetration and achieve orgasm.  He denied any dysuria, hematuria, hesitancy, urgency, or incontinence.  He did, however, report frequent daytime voiding (approximately 20 times) that he attributed to his antihypertensive medication.  He voided 1-2 times per night.  He denied any renal dysfunction.  The examiner noted that recent BUN and creatinine levels were normal.  The Veteran denied any interference with activities of daily living.  He had worked as a machine operator from February to May 2009, but was currently unemployed.  He indicated that his service-connected disability had no effect on his ability to work.

Upon physical examination, there was a 2 cm well-healed surgical scar over the distal anterior penis.  There was no tenderness, adherence, hypersensitivity, breakdown, or loss of muscle function.  The glans penis had a normal appearance.  There was no swelling, erythema, heat, tenderness, or hypersensitivity upon light palpation.  The examiner found no evidence of ongoing stricture.  He also noted that the Veteran's complaints of tenderness involving the scar and glans penis were normal for postoperative recovery and "should completely resolve within the year following surgery."  The examiner reviewed the claims file, and noted that the Veteran's urologist felt that the decreased urine stream was due to an incidental finding of benign prostatic hyperplasia.  The examiner also determined that the Veteran's complaints of frequency of urination were most likely related to the benign prostatic hyperplasia, which he noted was unrelated to the stricture.  

An August 2009 urology note shows that the Veteran complained of intermittent burning with small volume voids.  He reported frequency, urgency, and nocturia 1-2 times per night.  He reported pain with erections around the corona and in the area of the urethroplasty.  Physical examination revealed palpable plaque near the mid shaft on the ventral side of the Veteran's penis.  The assessment was penile pain and irritative voiding symptoms status post urethroplasty.  The clinician noted that the discomfort around the corona would go away with time.  An addendum notes that the urethra discomfort was a rare side effect of the urethroplasty and "should improve with time."

A December 2009 urinalysis showed microhematuria.  The clinician wrote "after next visit will consider treating patient with antibiotics for urethritis or prostatitis (four week course) to see if this improves his pain."

A February 2010 urology note shows that the Veteran complained of throbbing pain every other day at the distal end of his urethra in the location of his urethroplasty as well as pain with erections.  His urine flow had improved, but was still poor at times.  

An April 2010 cystoscopy showed urethritis in the distal pendulous urethra with visible friable spots.  Doxazosin and Ibuprofen were prescribed.  A follow up cystoscopy in June 2010 revealed that the urethritis had resolved.

In correspondence dated April and May 2010, the Veteran stated that he urinated every hour-and-a-half during the day and 2-3 times at night.  He also reported ongoing tenderness and difficulty working.

A March 2011 mental health note shows that the Veteran reportedly had problems urinating and wore a diaper.  

A March 2011 urology note shows that the Veteran had good urinary flow without hematuria and was emptying well.

The Veteran submitted to a second VA genitourinary examination in April 2011.  He complained of pain in his urethra, especially during sex.  He denied renal dysfunction.  He stated that the March 2009 urethroplasty had helped his urinary flow so that he no longer had any hesitancy, dysuria, or obstruction of urination.  The Veteran reported having to urinate 2-3 times at night, for which he took medication.  He urinated every 30 to 120 minutes during the day, which he attributed to his antihypertensive medication because it caused him to increase his water intake to combat dry mouth.  He denied incontinence.  He also denied urinary tract infections.  The Veteran indicated that he was not working and planned on returning to school to become an electrician.  He stated that his main problem was the avoidance of intimacy because of penile pain.  A physical examination revealed detectable scar tissue deep within the urethra with palpation of the penile shaft toward the glans.  

In a correspondence dated in April 2011, the Veteran stated that he suffers from chronic discomfort in his urethra.  He also stated that he equates sex with pain, and that this problem "has had serious consequences for me in terms of my intimacy with my wife, my mental health, and my overall functioning."

A May 2011 urology note shows that the Veteran continued to complain of intermittent penile pain, which the doctor noted was probably related to the urethroplasty.  The doctor also noted that it was "a reasonable assumption" that the Veteran would have this problem indefinitely.  

Based on this evidentiary posture, the Board finds that a rating in excess of 10 from September 22, 2007 to March 16, 2009 and from April 16, 2009 is not warranted.  A 20 percent rating is available for urine leakage requiring the wearing of absorbent materials which must be changed fewer than two times per day, daytime voiding interval between one and two hours, or awakening to void three to four times per night.  A 30 percent rating contemplates urinary retention requiring intermittent or continuous catheterization.  A careful review of VA treatment records from February 2008 to May 2011 establishes that the Veteran never reported incontinence or the use of absorbent materials during any of his urology appointments.  The Board notes that the Veteran made one vague reference to "diapers" during a March 2011 mental health visit.  This evidence does not reflect that the Veteran has required the use of absorbent materials that must be changed less than 2 times per day during any portion of the appeal period.  In addition, the Veteran's voiding frequency throughout the appeal period is due to a nonservice-connected disability.  Nor does the evidence reflect awakening to void three to four times per night, or the need for intermittent or continuous catheterization.

The Board also finds that an initial disability rating greater than 30 percent from March 17, 2009 to April 15, 2009 is not warranted.  A 40 percent rating is available where the condition requires the wearing of absorbent materials which must be changed 2 to 4 times daily, or where there is a daytime voiding interval of less than one hour, or awakening to void five or more times per night.  The above evidence establishes that the Veteran's foley catheter was removed on April 16, 2009.  The evidence reflects that the Veteran's episodes of nocturia during this time period are not so frequent as to warrant an increased rating.  

Additionally, consideration has been given to the scar noted by the VA examiners. The medical evidence of record establishes that the scar measures 2 centimeters and is well healed with no residuals.  Specifically, there is no tenderness, adherence, hypersensitivity, or breakdown.  There is also no evidence that it is unstable or manifested by any disfiguring characteristics.  Accordingly, based on a review of the evidence, the Board finds that a compensable rating is not warranted at any time during the appeal period under DCs 7802 - 7804.  In reviewing the evidence and the applicable rating codes, the Board finds that DC 7518 used for rating stricture of the urethra is the most appropriate rating code for the service-connected recurrent urethral stricture status post anterior urethroplasty with prepucial overlay.

However, the Board notes that the Veteran has consistently reported a tender scar as well as chronic penile pain, especially during sex and with erections.  The Veteran's wife has indicated that his disability negatively impacts their sex life.  Essentially, these complaints amount to limitation of sexual function.  See 38 C.F.R. §§ 4.118, DC 7805.  Under DC 7522, deformity of the penis with loss of erectile power warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, DC 7522.  While the medical evidence of record does not demonstrate that the Veteran has either a deformity of the penis or loss of erectile power, it does show that residuals of the urethroplasty scar interfere with his ability to have sex.  The Board finds that, under such circumstances and with application of the doctrine of reasonable doubt, residuals of the urethroplasty scar warrant a separate 20 percent rating by analogy under DCs 7899-7522.  See 38 C.F.R. §§ 4.20, 4.118, DCs 7899-7822.  

As this issue deals with the rating assigned following the original claim for service connection, consideration has been given to the question of whether staged ratings would be in order.  However, the evidence of record shows that residuals of the urethroplasty scar have remained largely unchanged since the time of the initial evaluation.  Thus, there is no basis for staged ratings with respect to this claim. 

Accordingly, and based on this evidentiary posture, the Board concludes that the preponderance of the evidence is against the Veteran's claim for a higher initial evaluation for recurrent urethral stricture corrected via operative anterior urethroplasty with prepucial overlay, evaluated as 10 percent disabling from September 22, 2007 to March 16, 2009; as 30 percent disabling from March 17, 2009 to April 15, 2009; and as 10 percent disabling from April 16, 2009.  There is no doubt to be resolved, and an initial increased evaluation for this disability is not warranted at any time during the appeal period.  However, as noted above, a separate 20 percent rating for residuals of an urethroplasty scar, but no more than 20 percent, is warranted.

Consideration has also been given regarding whether the schedular evaluation is  inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorder, but the medical evidence reflects that those manifestations are not present in this case-although a separate compensable rating for loss of function is warranted.  Also, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  The Veteran has not required hospitalization due to these service-connected disabilities.  The Board acknowledges the Veteran's complaints of penile pain, and his report that the pain has interfered with work and sex.  Regardless, the evidence does not rise to the level of marked interference with employment.  Indeed, the Board notes that the Veteran specifically denied any affect on his daily activity or his ability to work when questioned by the June 2009 VA examiner.  The Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.

Lastly, the Board has considered whether a claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) should be considered.  The Veteran has been unemployed since February 2009.  As previously noted herein, however, there is no evidence that the Veteran's urethral stricture disabilities have a significant effect on his occupation-or have made him unable to maintain employment.  Therefore, the Board finds that a claim for a TDIU has not been raised by the current record.  


ORDER

Entitlement to a higher initial evaluation for recurrent urethral stricture corrected via operative anterior urethroplasty with prepucial overlay, evaluated as 10 percent disabling from September 22, 2007 to March 16, 2009, as 30 percent disabling from March 17, 2009 to April 15, 2009, and as 10 percent disabling from April 16, 2009, is denied.

An initial separate 20 percent evaluation, but no more than 20 percent, for residuals of an urethroplasty scar is granted, subject to the law and regulations governing the payment of VA monetary benefits.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


